


Graphic Packaging International, Inc.
Executive Severance Plan


(as amended and restated effective February 25, 2014)




I.
Introduction

The purpose of the Graphic Packaging International, Inc. Executive Severance
Plan (the “Plan”) is to provide severance benefits to certain executives of
Graphic Packaging International, Inc. (the “Company”) in the event of
termination of employment for certain reasons and to provide enhanced severance
benefits to those executives in the event of termination of employment due to a
Change in Control (as defined herein).


II.
Definitions and Construction

2.1
Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary.

(a)
“Base Salary” shall mean the annual base salary of the Participant,
            exclusive of commissions, overtime, bonuses, taxable fringe benefits
and             other forms of compensation.

(b)
“Beneficial Ownership” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

(c)
“Board” or “Board of Directors” or “Directors” shall mean the Board of Directors
of GPHC.

(d)
“Change in Control” shall mean any of the following events:

(i)
The acquisition by any Person of Beneficial Ownership of thirty percent (30%) or
more of the combined voting power of the then outstanding voting securities of
GPHC entitled to vote generally in the election of Directors (the “Outstanding
GPHC Voting Securities”); provided, however, that for purposes of this Section
2.1(d)(i), the following acquisitions shall not constitute a Change in Control:
(i) any acquisition by a Person who immediately prior to such acquisition is the
Beneficial Owner of thirty percent (30%) or more of the Outstanding GPHC Voting
Securities, (ii) any acquisition by GPHC or any of its subsidiaries, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by GPHC or any of its subsidiaries, (iv) any acquisition by a
shareholder who is a party to the Stockholders Agreement, dated July 7, 2007, as


1



--------------------------------------------------------------------------------




amended, or (v) any acquisition by any corporation pursuant to a transaction
which complies with subparagraphs (1), (2), and (3) of Section 2.1(d)(iii);
(ii)
Individuals who constitute the Board at any time (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board, provided that any
individual becoming a Director subsequent to such time whose election, or
nomination for election by GPHC’s shareholders, was approved by a vote of at
least a majority of the Directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election or removal of the Directors of GPHC or other actual or
threatened solicitation of proxies of consents by or on behalf of a Person other
than the Board;

(iii)
Consummation of a reorganization, merger, or consolidation to which GPHC is a
party (a “Business Combination”), in each case unless, following such Business
Combination: (1) all or substantially all of the individuals and entities who
were the Beneficial Owners of Outstanding GPHC Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than fifty percent (50%) of the combined voting power of the outstanding
voting securities entitled to vote generally in the election of Directors of the
corporation resulting from the Business Combination (including, without
limitation, a corporation which as a result of such transaction owns GPHC either
directly or through one or more subsidiaries) (the “Successor Entity”) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding GPHC Voting Securities; and (2) no
Person (excluding any Successor Entity or any employee benefit plan, or related
trust, of the Company or such Successor Entity) beneficially owns, directly or
indirectly, thirty percent (30%) or more of the combined voting power of the
then outstanding voting securities of the Successor Entity, except to the extent
that such ownership existed prior to the Business Combination; and (3) at least
a majority of the members of the board of directors of the Successor Entity were
members of the Incumbent Board (including persons deemed to be members of the
Incumbent Board by reason of the proviso to paragraph (ii) of this Section
2.1(d)) at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Combination;


2



--------------------------------------------------------------------------------




(iv)
The sale, transfer or other disposition of all or substantially all of the
assets of GPHC; or

(v)
Approval by the shareholders of GPHC of a complete liquidation or dissolution of
GPHC.

(e)
“Change in Control Date” shall mean the date on which a Change in Control
actually occurs. No contract or other agreement, whether or not binding, shall
be deemed a Change in Control for purpose of the Plan until a transaction occurs
which meets the definition of Change in Control.

(f)
“Code” shall mean the Internal Revenue Code of 1986, as amended.

(g)
“Code Section 409A” shall mean Section 409A of the Code and all applicable
regulations and other Treasury or IRS guidance issued thereunder.

(h)
“Company” shall mean Graphic Packaging International, Inc.

(i)
“Disability” shall mean the Participant:

(i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or

(ii)
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Company, or

(iii)
has been determined to be disabled by the Social Security Administration.

(j)
“Effective Date” shall mean February 25, 2014. The original effective     date
of this Plan was January 1, 2010.

(k)
“ERISA” shall mean the Employee Retirement Income Security Act of     1974, as
amended.

(l)
“GPHC” shall mean Graphic Packaging Holding Company and any     successor
thereto.

(m)
"Job Elimination” shall mean the Participant’s employment is involuntarily
terminated by the Company because of cost-cutting measures, structural


3



--------------------------------------------------------------------------------




changes (including outsourcing), business or facility divestment, facility
closure, permanent job elimination.
 
(n)
“Participant” shall mean each employee of the Company who is in Job     Grade
101 or higher who is not a party to an employment agreement with     the Company
(unless the employment agreement expressly provides for     such employee’s
participation in this Plan).

(o)
“Person” shall have the meaning ascribed to such term in Section 3(a)(9)     of
the Exchange Act and used in Sections 13(d) and 14(d) thereof,     including a
“group” as defined in Section 13(d) thereof.

(p)
“Plan” shall mean this Graphic Packaging International, Inc. Executive
    Severance Plan, as amended from time to time.

(q)
“Plan Administrator” shall mean the Board of Directors of Graphic     Packaging
International, Inc., or any other individual(s), committee(s) or     other
entity(ies) designated by the Company to administer the Plan. The     Plan
Administrator will be the administrator, as that term is defined in     ERISA
Section 3(16)(A).

(r)
“Retirement Age” shall mean, with respect to a Participant, attainment of     at
least the age fifty-five (55) with the Participant’s age and years of
    service totaling at least sixty-five (65).

(s)
“Separation from Service” or “Separate from Service” shall mean a     separation
from service as defined under Code Section 409A (without     giving effect to
any elective provisions that may be available under such     definition). As a
general overview of Code Section 409A’s definition of     “separation from
service”, a Participant separates from service if he has a     termination of
employment as an employee (other than for death) with the     Company and all
members of the controlled group, determined in     accordance with the
following:

(i)
Leaves of Absence. The employment relationship is treated as continuing intact
while the Participant is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave does not exceed six (6) months, or, if
longer, so long as the Participant retains a right to reemployment with the
Company or a member of the controlled group under an applicable statute or by
contract. A leave of absence constitutes a bona fide leave of absence only while
there is a reasonable expectation that the Participant will return to perform
services for the Company or a member of the controlled group. If the period of
leave exceeds six (6) months and the Participant does not retain a right to
reemployment under an


4



--------------------------------------------------------------------------------




applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such 6-month period.
(ii)
Status Change. Generally, if a Participant performs services both as an employee
and an independent contractor, the Participant must separate from service both
as an employee and as an independent contractor pursuant to standards set forth
in Treasury Regulations to be treated as having a separation from service.
However, if a Participant provides services as an employee and as a member of
the board of directors of the Company or GPHC, the services provided as a
director are not taken into account in determining whether the Participant has a
Separation from Service as an employee for purposes of this Plan.

(iii)
Termination of Employment. Whether a termination of employment has occurred is
determined based on whether the facts and circumstances indicate that the
Company, all members of the controlled group and the Participant reasonably
anticipate that (1) no further services will be performed after a certain date,
or (2) the level of bona fide services the Participant will perform after such
date (whether as an employee or as an independent contractor) will permanently
decrease to no more than 20% of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Company and all members of the controlled group if the Participant has been
providing services to the Company and all members of the controlled group for
less than thirty-six (36) months). Facts and circumstances to be considered in
making this determination include, but are not limited to, whether the
Participant continues to be treated as an employee for other purposes (such as
continuation of salary and participation in employee benefit programs), whether
similarly-situated service providers have been treated consistently, and whether
the Participant is permitted, and realistically available, to perform services
for other service recipients in the same line of business. For periods during
which a Participant is on a paid bona fide leave of absence and has not
otherwise terminated employment as described in subsection (i) above, for
purposes of this subsection, the Participant is treated as providing bona fide
services at a level equal to the level of services that the Participant would
have been required to perform to receive the compensation paid with respect to
such leave of absence. Periods during which a Participant is on an unpaid bona
fide leave of absence and has not otherwise terminated employment are
disregarded for


5



--------------------------------------------------------------------------------




purposes of this subsection (including for purposes of determining the
applicable 36-month (or shorter) period).
(iv)
Controlled Group. For purposes of this Section 2.1(q), “controlled group” means
any other entity that would be required to be aggregated with the Company under
Code Section 414(b) or (c) determined, however, by using “at least 50 percent”
instead of “at least 80 percent” in applying Code Section 414(b) or (c).

(t)
“Separation from Service for Good Reason” shall mean a Separation     from
Service by the Participant (regardless of whether the Participant has
    reached Retirement Age) following the occurrence, without the
    Participant’s consent, of either of the following events:

(i)
assignment to the Participant of duties that represent a material diminution of
the duties he or she was performing immediately prior to the change; or

(ii)
an assignment to the Participant of a position that requires Participant to
permanently relocate more than fifty (50) miles from Participant’s current
residence.

(iii)
a material reduction in the rate of Participant’s Base Salary from the Base
Salary the Participant was receiving (other than a reduction that does not
exceed ten percent (10%) and is applied uniformly percentage-wise to all
similarly situated executives).

A termination by a Participant shall not constitute a Separation from Service
for Good Reason unless: (1) the Participant shall have first delivered to the
Company written notice setting forth with specificity the occurrence deemed to
give rise to a right to Separate from Service for Good Reason, which notice must
be given no later than thirty (30) days after the initial occurrence of such
event; (2) there shall have passed a reasonable time, not less than thirty (30)
days, within which the Company may take action to correct, rescind or otherwise
substantially reverse the occurrence supporting Separation from Service for Good
Reason as identified by the Participant; and (3) the Participant’s Separation
from Service occurs not later than two (2) years following the initial existence
of one or more of the conditions giving rise to a right to Separate from Service
for Good Reason.


Notwithstanding anything to the contrary in this Plan, Separation from
    Service for Good Reason shall not include a Termination Due to Death or
    Disability.


(u)
“Specified Employees” shall have the meaning ascribed to such term for
        with the Company’s Specified Employee Designation Policy (as now in
    e purposes of Code Section 409A, and shall be determined in accordance
                    effect and as it may be modified from time to time). with
the Company’s Specified Employee Designation Policy (as now in         effect
and as it may be modified from time to time).


6



--------------------------------------------------------------------------------




ffect and as it may be modified from time to time). effect and as it may be
modified from time to time).
(v)
“Termination by Company for Cause” shall mean a termination of     employment by
the Company for:

(i)
the willful failure of the Participant substantially to perform his or her
duties (other than such failure due to Disability), after a written demand for
substantial performance has been delivered, and a reasonable opportunity to cure
has been given, to the Participant by the Company, which demand identifies in
reasonable detail the manner in which the Company believes that the Participant
has not substantially performed his or her duties or has committed a violation
of Company policy;

(ii)
the Participant’s engaging in willful and serious misconduct that has caused or
is reasonably expected to result in material injury to the Company or any of its
Affiliates, including but not limited to a violation of the Company’s Code of
Conduct. For purposes of this Agreement, “Affiliates” shall include the
Company’s subsidiaries, parent companies, and joint ventures.

(iii)
the Participant’s conviction of, or entering a plea of guilty or nolo contendere
to, a crime that constitutes a felony; or

(iv)
the Participant’s material violation of the requirements of federal or state
securities laws.

Notwithstanding anything to the contrary in this Plan, in no event will any
    Plan payments or benefits be paid to a Participant whose Separation from
    Service is due to a Termination by Company for Cause.


(w)
“Termination by Company Without Cause” shall mean a Participant’s     Separation
from Service by the Company other than (1) such a Separation     from Service of
a Participant who has attained Retirement Age, except     following a Change in
Control to the extent provided in Section 3; (2) a     Termination Due to Death
or Disability; (3) a Termination by Company     for Cause; or (4) a Separation
from Service due to a Job Elimination.

(x)
“Termination Due to Death or Disability” shall mean a termination of
    employment due to Death or Disability of the Participant.

2.2
Number and Gender. Wherever appropriate herein, a word used in the singular
shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender, and vice versa.


7



--------------------------------------------------------------------------------




2.3
Headings. The headings of Articles and Sections herein are included solely for
convenience and if there is any conflict between such headings and the text of
the Plan, the text shall control.







III.
Plan Payments and Benefits

3.1
Payments Upon Certain Separations from Service. Upon a Separation from Service
of the Participant due to a Termination by Company Without Cause, Job
Elimination, or a Separation from Service for Good Reason, the Participant will
become entitled to:

(a)    one (1) year’s Base Salary; and


(b)    an amount equal to the product of (1) the amount of incentive
    compensation based on the Participant’s annual target bonus opportunity
    that would have been payable to the Participant for the calendar year in
    which the date of the Separation from Service occurs if the Participant had
    remained employed for the entire calendar year and assuming that all
    applicable performance criteria had been achieved at target levels,
    multiplied by (2) a fraction, the numerator of which is equal to the number
    of days in such calendar year through and including the date of the
    Separation from Service and the denominator of which is 365 (such
    product, the “Pro Rata Bonus”), except as otherwise provided in Section
    3.2(b) below if applicable.


A Participant who has attained Retirement Age shall become entitled to the above
amounts only in the event of (1) the Participant’s termination due to a Job
Elimination; (2) the Participant’s Separation from Service for Good Reason; or
(3) the Participant’s Termination by Company Without Cause within one (1) year
following a Change in Control Date.


3.2
Payments Upon Certain Separations from Service Following a Change in
        Control

(a)    one-half (½) year’s Base Salary in addition to the amount described in
    Section 3.1(a) above; and


(b)    instead of the Pro Rata Bonus described in Section 3.1(b) above, an
        based on the Participant’s annual target bonus opportunity that would
have         the Separation from Service occurs if the Participant had remained
        performance criteria had been achieved at target levels, multiplied by
(2)     1.5. employed for the entire calendar year and assuming that all
applicable         1.5.            1.5. performance criteria had been achieved
at target levels, multiplied by (2)         1.5. been payable to the Participant
for the calendar year in which the date of         employed for the entire
calendar year and assuming that all applicable         1.5. performance criteria
had been achieved at target levels, multiplied by (2)
        1.5.        performance criteria had been achieved at target levels,
multiplied by (2)     1.5.        1.5.            employed for the entire
calendar year and assuming that all applicable         1.5. performance criteria
had been achieved at target levels, multiplied by (2)         1.5. the
Separation from Service occurs if the Participant had remained
        performance criteria had been achieved at target levels, multiplied by
(2)     1.5.        1.5.            performance criteria had been achieved at
target levels, multiplied by (2)     1.5. employed for the entire calendar year
and assuming that all applicable         1.5.            1.5. performance
criteria had been achieved at target levels, multiplied by (2)         1.5.
amount equal to the product of (1) the amount of incentive compensation
        been payable to the Participant for the calendar year in which the date
of         employed for the entire calendar year and assuming that all
applicable         1.5. performance criteria had been achieved at target levels,
multiplied by (2)         1.5. the Separation from Service occurs if the
Participant had remained         performance criteria had been achieved at
target levels, multiplied by (2)     1.5.        1.5.            performance
criteria had been achieved at target levels, multiplied by (2)     1.5. employed
for the entire calendar year and assuming that all applicable
        1.5.            1.5. performance criteria had been achieved at target
levels, multiplied by (2)         1.5.        the Separation from Service occurs
if the Participant had remained         performance criteria had been achieved
at target levels, multiplied by (2)     1.5. employed for the entire calendar
year and assuming that all applicable         1.5.            1.5. performance
criteria had been achieved at target levels, multiplied by (2)
        1.5.        employed for the entire calendar year and assuming that all
applicable         1.5. performance criteria had been achieved at target levels,
multiplied by (2)         1.5.        performance criteria had been achieved at
target levels, multiplied by (2)     1.5.        1.5.            been payable to
the Participant for the calendar year in which the date of         employed for
the entire calendar year and assuming that all applicable         1.5.
performance criteria had been achieved at target levels, multiplied by (2)
        1.5. the Separation from Service occurs if the Participant had remained
        performance criteria had been achieved at target levels, multiplied by
(2)     1.5.        1.5.            performance criteria had been achieved at
target levels, multiplied by (2)     1.5. employed for the entire calendar year
and assuming that all applicable         1.5.            1.5. performance
criteria had been achieved at target levels, multiplied by (2)         1.5.
based on the Participant’s annual target bonus opportunity that would have
        the Separation from Service occurs if the Participant had remained
        performance criteria had been achieved at target levels, multiplied by
(2)     1.5. employed for the entire calendar year and assuming that all
applicable         1.5.            1.5. performance criteria had been achieved
at target levels, multiplied by (2)         1.5.        employed for the entire
calendar year and assuming that all applicable         1.5. performance criteria
had been achieved at target levels, multiplied by (2)
        1.5.        performance criteria had been achieved at target levels,
multiplied by (2)     1.5.        1.5.            the Separation from Service
occurs if the Participant had remained         performance criteria had been
achieved at target levels, multiplied by (2)     1.5. employed for the entire
calendar year and assuming that all applicable         1.5.            1.5.
performance criteria had been achieved at target levels, multiplied by (2)
        1.5. been payable to the Participant for the calendar year in which the
date of         employed for the entire calendar year and assuming that all
applicable         1.5. performance criteria had been achieved at target levels,
multiplied by (2)         1.5.        performance criteria had been achieved at
target levels, multiplied by (2)     1.5.        1.5.            employed for
the entire calendar year and assuming that all applicable         1.5.
performance criteria had been achieved at target levels, multiplied by (2)
        1.5. the Separation from Service occurs if the Participant had remained
        performance criteria had been achieved at target levels, multiplied by
(2)     1.5.        1.5.            performance criteria had been achieved at
target levels, multiplied by (2)     1.5. employed for the entire calendar year
and assuming that all applicable         1.5.            1.5. performance
criteria had been achieved at target levels, multiplied by (2)         1.5.

8



--------------------------------------------------------------------------------








3.3 Termination Due to Death or Disability. In the event that Participant’s
employment hereunder terminates due to death or is terminated by the Company due
to Participant’s Disability, the Company shall pay Participant or Participant’s
estate, whichever is applicable: (1) Participant’s full Base Salary for the
remainder of the pay period in which the Separation from Service occurs; and (2)
a Pro Rata Bonus within 60 days following the Separation of Service, calculated
assuming target performance under applicable financial metrics.
(a)    In the case of termination upon Participant’s death, Participant’s estate
        shall, in addition to the other benefits provided herein, also be paid
the     equivalent of one month of Participant’s Base Salary.     
(b)    The benefits provided pursuant to this Section are made in lieu of any
    other payments or benefits, and neither Participant nor Participant’s estate
    shall be entitled to receive any payments or benefits, pursuant to any plan,
    policy, program or practice providing any bonus or annual incentive
    compensation.
3.4     Time and Form of Payment. Payments pursuant to Sections 3.1 and 3.2
above will be made as follows:
(a)
General Payment Timing. Except as otherwise provided below:

(i)
On the Company’s first normal semi-monthly payroll date following both (1) the
date of a Separation from Service entitling a Participant to payments and
benefits hereunder and (2) execution and nonrevocation by the Participant of an
Agreement and Release as required by Section 3.7 below (the “payment
commencement date” for purposes of this subsection (a)), the following amounts
will be paid to the Participant:

(A)
the product of one twenty-fourth (1/24) of the amount due to the Participant
under Section 3.1(a) multiplied by the number of normal semi-monthly payroll
dates that have occurred since the Separation from Service date through and
including the payment commencement date; and

(B)
the full amount due under Section 3.2(a), if any.

The payment commencement date will be postponed to the extent     required under
Section 3.6(b).


(ii)
On each of the Company’s normal semi-monthly payroll dates subsequent to the
payment commencement date described in (i), one twenty-fourth (1/24) of the
amount due to Participant under Section


9



--------------------------------------------------------------------------------




3.1(a) above will be payable, until the amount due thereunder is paid in full.
(iii)
The amount due under Section 3.1(b) or 3.2(b) will be paid in full upon the
later of:

(A)
the payment commencement date described in (i) above, and

(B)
the date that the incentive compensation for the relevant calendar year is paid
to the Company’s executives (but in no event later than March 15 following the
year in which the Separation from Service occurred).



(b)
Payments to Specified Employees. Payments to Specified Employees upon Separation
from Service will be made in accordance with the payment timing rules in
subsection 3.4(a) above to the extent that one or more of the Code Section 409A
exemptions, including without limitation the following, apply:

(vi)
The payments are made no later than 2½ months after the end of the Participant’s
taxable year in which the Participant vests in the benefit (the “Short-Term
Deferral Period”), pursuant to Treasury Regulation Section 1.409A-1(b)(4).

(A)
This exemption does not include payments that will or may occur after the end of
the Short-Term Deferral Period.

(B)
This exemption will not apply to any amounts payable to a Participant under
Section 3.1(a) of this Plan unless all installment payments with respect to such
benefits (as described in subsection (a) above) will be completed by the end of
the Short-Term Deferral Period.

(vii)
The payments are made solely upon involuntary separation (including Code Section
409A compliant good reason separations), pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii), to the extent such amounts:

(A)
are payable no later than December 31 of the second taxable year following the
year of the Separation from Service, and

(B)
do not exceed two (2) times the lesser of (x) the Participant’s annualized
compensation, and (y) the IRS qualified plan compensation limit under Code
Section 401(a)(17) ($250,000 during 2012, subject to future cost-of-living
adjustments) for the year in which the Separation from Service occurs.


10



--------------------------------------------------------------------------------




(viii)
The amounts payable upon Separation from Service are equal to or less than the
applicable dollar limit under Code Section 402(g)(1)(B) ($17,000 during 2012,
subject to future cost-of-living adjustments) for the year of the Participant’s
Separation from Service, whether the separation is voluntary or involuntary,
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v)(D).

The foregoing is only a general description of these Code Section 409A
exemptions. The availability and application of exemptions will be determined
exclusively under the rules of Code Section 409A, and no limitation thereon or
modification thereto is intended as a result of these descriptions.


All available Code Section 409A exemptions will be used in combination, such
that each exemption available with respect to a Participant’s benefits will
apply to the maximum extent applicable under Code Section 409A.


(c)
Non-Exempt Payments to Specified Employees. Notwithstanding subsections 3.4(a)
and (b) above, to the extent required by Code Section 409A with respect to
payment of amounts not exempt under Code Section 409A to Specified Employees
upon Separation from Service, payments will be made to Participants as follows:

(i)
On the Company’s first normal semi-monthly payroll date that occurs during the
seventh (7th) month following the date of the Separation from Service entitling
a Participant to payments and benefits hereunder and following execution and
nonrevocation of an Agreement and Release as required by Section 3.6 below (the
“payment commencement date” for purposes of this subsection (c)), the following
amounts will be paid to the Participant:

(C)
one-half (½) of the amount due under Section 3.1(a) that is subject to Code
Section 409A; and

(D)
the full amount due under Section 3.2(a) that is subject to Code Section 409A,
if any;

The payment commencement date will be postponed to the extent required under
Section 3.7(b).


(ii)
On each of the Company’s subsequent normal semi-monthly payroll dates following
the payment commencement date described in (i) above, one twenty-fourth (1/24)
of the amount due to the Participant under Section 3.1(a) above that is subject
to Code Section 409A will be payable, until the amount due thereunder is paid in
full.


11



--------------------------------------------------------------------------------




(iii)
The amount due under Section 3.1(b) or 3.2(b) that is subject to Code Section
409A will be paid in full upon the later of:

(A)
the payment commencement date described in (i) above, and

(B)
the date that the incentive compensation for the relevant calendar year is paid
to the Company’s executives (i.e., between January 2 and March 15 following the
year in which the Separation from Service occurred).

(d)
Alternative Payment Timing. Notwithstanding subsections (a), (b) and (c) of this
Section 3.4:

(i)
The Company may specify different timing and form of payment under this Section
3.4 for a new Participant. Any such payment timing shall be specified, in
writing, at the time the Participant first becomes eligible to participate in
this Plan.

(ii)
If and to the extent that amounts payable under Sections 3.1 and/or 3.2 above
are deemed, for purposes of Code Section 409A, to be in substitution of amounts
previously payable under another arrangement with respect to such Participant,
such payments hereunder will be made at the same time(s) and in the same form(s)
as such amounts would have been payable under the other arrangement, to the
extent required to comply with Code Section 409A.

3.1
Benefit Continuation. If a Participant is entitled to payments pursuant to
Section 3.1 above, then for the period beginning on the date of Separation from
Service and ending on the first anniversary of the date of Separation from
Service (the “Severance Period”), the Company shall (x) continue to provide to
the Participant the life, medical, dental, and prescription drug benefits
provided as of the date of Separation from Service; and (y) reimburse the
Participant for expenses incurred by him or her for outplacement and career
counseling services provided to Participant by a firm selected by the Company
for an aggregate amount not in excess of $25,000. To be eligible for
continuation of medical, dental and prescription drug benefits, the Participant
must elect continuation of group benefits under the Consolidated Omnibus Budget
Reconciliation Act (COBRA) by completing an application and returning it to the
COBRA administrator by the deadline specified in the application. The Company
will subsidize the Participant’s COBRA premiums during the Severance Period. The
Company subsidy will end upon the earlier of the last day of the Severance
Period or the day that COBRA coverage ends for any reason, including loss of
plan eligibility under plan terms or applicable law; or qualification for
benefits with another employer. During the Severance Period, the Participant
will make the same contributions as required of active employees with said
contributions being paid directly to the Company’s COBRA administrator on an


12



--------------------------------------------------------------------------------




after-tax basis. The Severance Period will count against the Participant’s total
COBRA continuation period. To the extent that subsidized healthcare coverage
provided to a Participant hereunder is treated as discriminatory in favor of a
highly compensated individual under Code Section 105(h), the Company will report
the amount of the subsidy as taxable income on the Participant’s IRS Form W-2
for such year.
3.2
Other Company Plans. No Participant in this Plan will be eligible to participate
in the Graphic Packaging International, Inc. Severance Pay Plan or the Graphic
Packaging International, Inc. Supplemental Unemployment Benefits Plan. No
employee who has an employment agreement with the Company is eligible for
benefits under this Plan, unless the employment agreement expressly provides for
such employee’s participation in this Plan.



3.3
Agreement and Release. Notwithstanding any contrary provisions of this Plan:

(a)    A Participant’s eligibility for any of the payments or benefits described
herein will be subject to, and conditioned upon, the Participant executing an
agreement and release in the form provided by the Company (the “Agreement and
Release”), which will include a general release of claims and certain
restrictions on the Participant’s post-employment activities. If a Participant
fails to sign or revokes the Agreement and Release within the time specified in
the Agreement and Release, any payments or other benefits under this Plan
otherwise due are forfeited.
(b)    With respect to amounts subject to Code Section 409A, if the period
between a Participant’s Separation from Service and a payment commencement date
under this Plan could span two (2) taxable years of the Participant, such
payment commencement date will be the first payroll date in the second such
taxable year that satisfies all requirements for a payment commencement,
including execution and nonrevocation of the Agreement and Release.
IV.
Consideration And Restrictive Covenants. Participant acknowledges and agrees
that, as a result of Participant’s employment with the Company, Participant has
a prominent role in the management of the business and the development of the
goodwill of the Company as well as its subsidiaries, parent companies, and joint
ventures (collectively referred to as “Affiliates”) and has obtained
confidential and proprietary information and trade secrets concerning the
business and operations of the Company and its Affiliates around the world--all
of which could be used by Participant to compete unfairly with, the Company and
its Affiliates. As a result, in consideration for the Plan Payment and Benefits
provided above, Participant hereby agrees that:

4.1    Unauthorized Disclosure. During the period of Participant’s employment
with the Company and following any Separation of Service, without the Company’s
prior written consent (except to the extent required by an order of a court
having jurisdiction or under subpoena from an appropriate government agency, in
which event, Participant shall use his

13



--------------------------------------------------------------------------------




or her best efforts to consult with the Company prior to responding to any such
order or subpoena; and except as required in the performance of his/her duties
hereunder), Participant shall not disclose any confidential or proprietary trade
secrets, customer lists, drawings, designs, information regarding product
development, marketing plans, sales plans, manufacturing plans, management
organization information (including but not limited to data and other
information relating to members of the Board of Directors of GPHC, the Company
or any of their respective Affiliates or to management of GPHC, the Company or
any of their respective Affiliates), operating policies or manuals, business
plans, financial records, packaging design         respective Affiliates
(collectively, “Confidential Information”) to any third person unless such
Confidential Information has been previously disclosed to the public or is in
the public domain (other than by reason of Participant’s breach of this
Section 4.1). The obligations in this paragraph are in addition to, and in no
way restrict or operate as a waiver of, statutory or common law protection of
trade secrets, as defined by law. or other financial, commercial, business or
technical information (a) relating to GPHC, the Company or any of their
respective Affiliates or (b) that GPHC, the Company or any of their respective
Affiliates may receive belonging to suppliers, customers or others who do
business with GPHC, the Company or any of their         respective Affiliates
(collectively, “Confidential Information”) to any third person unless such
Confidential Information has been previously disclosed to the public or is in
the public domain (other than by reason of Participant’s breach of this
Section 4.1). The obligations in this paragraph are in addition to, and in no
way restrict or operate as a waiver of, statutory or common law protection of
trade secrets, as defined by law.
4.1    Non‑Competition. The Participant acknowledges and agrees that he or she
is engaged in business with the Company in a global market. Therefore, during
the period of Participant’s employment with the Company and for one (1) year
following the date of Participant’s Separation of Service from the Company for
any reason; Participant shall not directly or indirectly become employed or
otherwise serve in a management capacity, whether as an independent contractor,
advisor, consultant or otherwise, for any the following companies or any of
their current subsidiaries or successors in the United States that directly
compete with the Company or its Affiliates: Caraustar Industries, Inc.; Cascades
Inc.; Exopack Holding Corporation; Georgia Pacific Corporation; Hood Packaging
Corporation; International Paper Company; MeadWestvaco Corporation; PaperWorks
Industries, Inc.; Packaging Corporation of America; or Rock-Tenn Company.
Participant acknowledges and agrees that serving in a management capacity for
such entities would require Participant to perform essentially the same services
as the services Participant performs for the Company.
4.2    Non‑Solicitation of Employees. For a period of one (1) year following the
date of Participant’s Separation from Service from the Company for any reason,
Participant shall not, directly or indirectly, for his/her own account or for
the account of any other Person, solicit for employment, or employ or otherwise
interfere with the relationship of GPHC, the Company or any of their respective
subsidiaries with, any person who is employed by GPHC, the Company or any of
their current subsidiaries at the time of Participant’s Separation from Service
and with whom Participant had contact while employed with the Company.
4.3    Non‑Solicitation of Customers. The Participant acknowledges and agrees
that he or she is engaged in business with the Company in a global customer
market. For one (1) year following the date of Participant’s Separation from
Service, Participant shall not, directly or indirectly, for his/her own account
or for the account of any other Person anywhere

14



--------------------------------------------------------------------------------




in the United States, the European Union, Canada or Mexico, solicit any current
or actively sought prospective customer, client to distributor of the Company,
GPHC, or any of their Affiliates with whom the Participant had material contact
during the two (2) year period directly preceding Participant’s Separation from
Service with the Company, for the purpose of engaging in the manufacture, sales
or converting of paperboard and paperboard packaging.
4.4    Return of Documents. In the event of the Participant’s Separation of
Service from the Company for any reason, Participant shall deliver to the
Company all of (a) the property of each of GPHC, the Company and their
respective Affiliates and (b) the non-personal documents and data of any nature
and in whatever medium of each of GPHC, the Company and their respective
Affiliates, and he/she shall not take with him/her any such property, documents
or data or any reproduction thereof, or any documents containing or pertaining
to any Confidential Information. Whether documents or data are “personal” or
“non‑personal” shall be determined as follows: Participant shall present any
documents or data that he/she wishes to take with him/her to the chief legal
officer of the Company for his/her review. The chief legal officer shall make an
initial determination whether any such documents or data are personal or
non-personal, and with respect to such documents or data that he/she determines
to be non-personal, shall notify Participant either that such documents or data
must be retained by the Company or that the Company must make and retain a copy
thereof before Participant may take such documents or data with him/her.
4.5    Injunctive Relief with Respect to Covenants; Forum, Venue and
Jurisdiction. Participant acknowledges and agrees that the covenants,
obligations and agreements of Participant contained in Sections 4.1 through 4.5
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants, obligations or agreements will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Participant agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain Participant from committing any violation
of such covenants, obligations or agreements. These injunctive remedies are
cumulative and in addition to any other rights and remedies the Company may
have. Participant hereby irrevocably submits to the jurisdiction of the superior
courts of Atlanta, Georgia and the federal courts of the Northern District of
Georgia, in respect of the injunctive remedies set forth in this Section 4.6 and
the interpretation and enforcement of Sections 4.1 through 4.15 insofar as such
interpretation and enforcement relate to any request or application for
injunctive relief or damages connected therewith in accordance with the
provisions of this Section 4.6, and the parties hereto hereby irrevocably waive
any and all objections and defenses based on forum, venue or personal or subject
matter jurisdiction as they may relate to an application for such injunctive
relief or damages connected therewith in a suit or proceeding brought before
such a court in accordance with the provisions of this Section 4.6.
  

15



--------------------------------------------------------------------------------




V.
Administration of Plan

5.1
Administration and Interpretation of the Plan. The board of directors of Graphic
Packaging International, Inc. shall be the Plan Administrator unless such board
of directors appoints a different Plan Administrator in writing. If the board of
directors of the Company appoints a committee to serve as the Plan
Administrator, unless otherwise specified in such appointment: the committee
shall consist of not less than three (3) members; any member of the committee
may resign at any time by giving notice to the Company, and any resignation
shall take effect on the date of receipt of such notice or at any later date
specified in the notice; no member of the committee shall receive any
compensation for his or her services as a member of the committee; a majority of
the members of the committee shall constitute a quorum for the transaction of
business; and all resolutions or other actions taken by the committee shall
require the written approval or affirmative vote of a majority of the members of
the committee. The Plan Administrator shall have all powers necessary or
convenient to administer the Plan, including, in addition to such other powers
as the law may provide, the following:

(c)
to make and enforce such rules and regulations as it deems necessary or proper
for the administration of the Plan;



(d)
to interpret the Plan, its interpretation thereof to be final and conclusive on
all persons claiming benefits under the Plan;



(e)
to decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan;



(f)
to make a determination as to the right of any person to a benefit under the
Plan (including, without limitation, to determine whether and when there has
been a termination of a Participant’s employment and the cause of such
termination);



(g)
to appoint such agents, counsel, accountants, consultants, plan administrator
and other persons as may be required to assist in administering the Plan;



(h)
to allocate and delegate its responsibilities under the Plan and to designate
other persons to carry out any of its responsibilities under the Plan, any such
allocation, delegation or designation to be in writing;



(i)    to sue or cause suit to be brought in the name of the Plan; and


(j)
to obtain from the Company and from Participants such information, and execution
of any documents, as is necessary for the administration of the Plan.




16



--------------------------------------------------------------------------------




The Plan Administrator shall have the absolute and exclusive discretionary right
and final authority in all matters related to the discharge of its
responsibilities and the exercise of authority under the Plan, including,
without limitation, the construction of the terms of the Plan, the determination
of eligibility for coverage and benefits, and the amount of benefits, and all
determinations of the Plan Administrator shall be final and binding upon all
parties. The decisions of the Plan Administrator shall be conclusive and binding
upon all persons having or claiming to have any right or interest in or under
the Plan, and no such decision shall be modified under judicial review unless
such decision is proven to be arbitrary or capricious.


5.2
Indemnification. The Company shall, to the fullest extent permitted by law,
indemnify each director, officer, or employee of the Company and affiliated
entities (including the heirs, executors, administrators, and other personal
representatives of such person) and the Plan Administrator against expenses
(including attorneys’ fees), judgments, fines, and amounts paid in settlement
actually and reasonably incurred by a person covered under this indemnification
clause in connection with any threatened, pending, or actual suit, action, or
proceeding (whether civil, criminal, administrative, or investigative in nature,
or otherwise) in which the person may be involved by reason of the fact that the
person is or was serving the Plan in any capacity at the request of the Company,
except that the Company will not indemnify any individual from liability arising
from that person’s own fraud, willful neglect or gross negligence.

VI.
Claim Procedure

6.1
Filing a Claim. If a person believes that the Company is obligated under the
terms of the Plan to pay a benefit or there is a dispute as to the benefit
amount, such person (hereinafter referred to as the “claimant”) shall deliver a
written request to the Plan Administrator or such person, office or committee as
the Plan Administrator shall designate for the processing of claims (the “Claims
Administrator”). Claims should be sent to the Claims Administrator, Executive
Severance Plan, Graphic Packaging International, Inc., at the Company’s primary,
corporate headquarters. Upon receipt of such request, the Claims Administrator
may require the claimant to complete such forms and provide such additional
information as may be reasonably necessary to establish the claimant’s right to
benefits under the Plan. A claim is deemed filed upon receipt by the Claims
Administrator.

6.2
Notification to Claimant of Decision. The Claims Administrator shall furnish to
the claimant a notice of the decision within 90 days after receipt of the claim.
If special circumstances require more than 90 days to process the claim, this
period may be extended for up to an additional 90 days by giving written notice
to the claimant before the end of the initial 90-day period stating the special
circumstances requiring the extension and the date by which a final decision is
expected. Failure to provide a notice of decision within the time specified
shall constitute a denial of


17



--------------------------------------------------------------------------------




the claim, and the claimant shall be entitled to require a review of the denial
under the review procedures.
The notice to be provided to every claimant who is denied a claim for benefits
shall be in writing and shall set forth, in a manner calculated to be understood
by the claimant, the following:


(a)    The specific reason or reasons for the denial;


(b)
Specific reference to pertinent Plan provisions on which the denial is based;



(c)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and



(d)
An explanation of the Plan’s claims review procedure describing the steps to be
taken by a claimant who wishes to submit his or her claim for review.



6.3
Review Procedure. The purpose of the review procedure is to provide a person
claiming benefits a reasonable opportunity to appeal a denial of a claim. The
Plan Administrator will act as, or designate another person, office or committee
to act as a claims review committee (the “Review Committee”), which may, at the
discretion of the Plan Administrator, include the same members as the committee,
if any, appointed to administer the Plan, to adjudicate the claim. To accomplish
that purpose, the claimant or his or her duly authorized representative:

(a)    May request a review by the Review Committee;


(b)    May review pertinent Plan documents; and


(c)    May submit issues and comments in writing.


A claimant (or his or her duly authorized representative) shall request a review
by the Review Committee by filing a written application for review with the
Claims Administrator at any time within 60 days after receipt by the claimant of
written notice of the denial of his or her claim. Any fees a claimant incurs as
a result of representation by an attorney or other individual shall be paid by
the claimant.


The decision on review shall be made by the Review Committee, which may in its
discretion hold a hearing on the denied claim. The Review Committee shall make
its decision promptly, which shall ordinarily be not later than 60 days after
the Plan’s receipt of the request for review, unless special circumstances (such
as the need to hold a hearing) require an extension of time for processing. In
that case, a decision shall be rendered as soon as possible, but not later than
120 days after receipt of the request for review. If an extension of time is
required due to special circumstances, written notice of the extension shall be
furnished to

18



--------------------------------------------------------------------------------




the claimant prior to the time the extension commences. The decision on review
shall be in writing and shall include specific reasons for the decision (written
in a manner calculated to be understood by the claimant), as well as specific
references to the pertinent Plan provisions on which the decision is based.


The Review Committee’s decision on review shall be final. In the event the
decision on review is not furnished to the claimant within the time required,
the claim shall be deemed denied on review.


VII.
General Provisions

7.1
Termination and Amendment. The Plan may be amended from time to time or
terminated in its entirety at the sole discretion of the Board of Directors of
Graphic Packaging International, Inc. The Board of Directors of Graphic
Packaging International, Inc. has the right to unilaterally change or eliminate
any or all benefits under the Plan with one year’s notice to the Participants of
any material change in the Plan, including but not limited to participation in
the Plan.

7.2
Nature of Plan; Funding; Cost of Plan. The Plan is intended to be a “top-hat
plan” under ERISA. The benefits provided herein shall be unfunded and shall be
provided from the Company’s general assets. The entire cost of the Plan shall be
borne by the Company and no contributions shall be required of the Participants.

7.3
Nonalienation. Participants shall not have any right to pledge, hypothecate,
anticipate or assign benefits or rights under the Plan, except by will or the
laws of descent and distribution.

7.4
Not Contract of Employment. The adoption and maintenance of the Plan shall not
be deemed to be a contract of employment between the Company and any person or
to be consideration for the employment of any person. Nothing herein contained
shall be deemed to (a) give any person the right to be retained in the employ of
the Company, (b) restrict the right of the Company to discharge any person at
any time, (c) give the Company the right to require any person to remain in the
employ of the Company, or (d) restrict any person’s right to terminate his
employment at any time.

7.5
Right of Recovery. If the Company, the Plan Administrator or other designee
makes any payment that, according to the terms of the Plan, should not have been
made, it may recover that incorrect payment, whether or not it was made due to
its own error, from the person to whom it was made or from any other appropriate
party. If any such incorrect payment is made directly to a Participant, the
Company or its designee may deduct it when making future payments directly to
that Participant or recover such payment by other methods to be determined at
the discretion of the Plan Administrator.

7.6
Setoff or Counterclaim. The Company shall have the right to set off,
counterclaim, recoupment, defense or other right which the Company or any of its
subsidiaries


19



--------------------------------------------------------------------------------




may have against a Participant. All amounts payable by the Company shall be paid
without notice or demand. Notwithstanding the foregoing, with respect to amounts
that are subject to Code Section 409A, the Company may, in its sole discretion,
offset any payment to a Participant by any amount owed by such Participant
(whether or not such obligation is related to the Plan) to the Company or any of
its subsidiaries; provided, no such offset will apply before the payment is
otherwise payable under the Plan, unless the following requirements are
satisfied: (i) the debt owed to the Company or any of its subsidiaries was
incurred in the ordinary course of the relationship between the Participant and
the Company or any of its subsidiaries, (ii) the entire amount of offset to
which this sentence applies in a single taxable year does not exceed $5,000, and
(iii) the offset occurs at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant.
7.7
Taxes or Penalties. Any benefits paid or provided pursuant to the Plan shall be
subject to all required tax and other withholdings. If there are any taxes or
penalties payable by the Company on behalf of any Participant, such taxes or
penalties shall be payable by the Participant to the Company to the extent such
taxes would have been originally payable by the Participant had this Plan not
been in existence.

7.8
Severability. Any provision in the Plan that is prohibited or unenforceable in
any jurisdiction by reason of applicable law shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

7.9
Effect of Plan. The Plan is intended to supersede all prior oral or written
change in control plans of the Company for Participants in the Plan. Further,
the Plan shall be binding upon the Company on and after the Change in Control
Date and any successor of the Company, by merger, consolidation, acquisition or
similar transaction shall be so bound. All statements made by the Company, Plan
Administrator or Claims Administrator shall be deemed representations and not
warranties. No such statements shall void or reduce coverage under the Plan or
be used in defense to a claim unless in writing signed by the Plan
Administrator.

7.10
Governing Law. The Plan shall be construed and its provisions enforced and
administered in accordance with ERISA. To the extent, if any, that state laws
are not preempted and they apply, the Plan shall be construed and administered
under the laws of the State of Georgia without regard to conflicts of law
principles.

7.11
Compliance with Code Section 409A. The severance pay provisions and benefits
described in the Plan are intended to be exempt from Code Section 409A to the
extent exemptions are available and applicable. However, to the extent payments
and benefits hereunder are not exempt from Code Section 409A, the Plan is
intended to comply with Code Section 409A and shall be interpreted accordingly.


20



--------------------------------------------------------------------------------




To the extent that any payments made pursuant to the Plan are reimbursements or
in-kind benefits, the amount of such payments or benefits during any calendar
year will not affect the benefits provided in any other calendar year, and the
right to any such payments will not be subject to liquidation or exchange for
another benefit or payment. As required by Code Section 409A, the payment date
for any reimbursements shall in no event be later


than the last day of the calendar year immediately following the calendar year
in which the reimbursed expense was incurred.
To the extent required under Code Section 409A, any payments or benefits under
this Plan of any amount subject to Code Section 409A to be made upon the
Separation from Service of a Specified Employee will in no event be made or
commence until six (6) months after such Participant’s Separation from Service
date.


The Company hereby agrees to the provisions of the Plan and in witness of its
agreement, all of the members of the Board of Directors of Graphic Packaging
International, Inc. have executed the Plan on the date written below.


Graphic Packaging International, Inc.


By:     /s/ David W. Scheible                
David W. Scheible


By:     /s/ Stephen A. Hellrung            
Stephen A. Hellrung


By:     /s/ Daniel J. Blount                
Daniel J. Blount


Date:     February 25, 2014

21

